ELLETT, Chief Justice
(dissenting):
I am unable to concur in the prevailing opinion for the following reason:
*467The statute1 under which the appellant was charged and convicted reads:
The court [Juvenile] shall have jurisdiction to try the following adults for offenses committed against children:
(1) Any person eighteen years of age or over . . . who tends to cause children to become or remain delinquent, or who aids, contributes to, or becomes responsible for the neglect or delinquency of any child; .
Any person who commits any act described above in this section shall be guilty of a misdemeanor
The girl in this matter was delinquent beyond the shadow of a doubt. She did not go to school as she was supposed to do, but instead went to the apartment of the appellant where she was taken in and furnished bed and board.
The defendant and his two roommates lived in a rear basement apartment. He was 31 years of age and the girl was 17.
The defendant was harboring another juvenile runaway girl at the time. The testimony showed that the two girls slept in the appellant’s bed the first night and that he slept in an adjoining room. The next night he drove the first girl to another place and when he returned, he entered the bedroom occupied by the girl and told her that he had taken the first girl elsewhere “so that if one of them were caught the other would not be”. That night she slept in his bed. While there is no evidence that the appellant made sexual advances towards the girl, the two other males did do so.
The next day she was permitted to stay in the apartment and during the time the appellant was home from work the girl never left the apartment. Later in the day her father and police officers called at the apartment. The girl would not answer and a search of the apartment resulted in finding her hiding behind a staircase panel in the bathroom. The appellant had harbored her for three days and two nights under circumstances which showed that he knew she was a runaway girl. In fact he admitted that he knew she was a runaway since the first night she had stayed with him.
The trial court found that the appellant was over the age of 18 and that the girl was under that age. It also found that the appellant did commit the crime of contributing to the delinquency of the girl, knowing she was a runaway, and by said conduct he did tend to cause her to become delinquent.
This court respects the findings of the trial courts where there is evidence to support the findings. In this case, I think the evidence is compelling in showing a contribution to the delinquency of the girl.
The prevailing opinion sets up straw men and demolishes them. The only problem is that the defendant was not charged with violating the statutes discussed therein. His crime was that of contributing to the delinquency of a minor.
The case of State v. Maori2 is of no help in deciding this case. There the defendants were pastors in a church which provided shelter for transient young people. The girl in that case was one of several young people who received shelter and food. There was no suggestion of sexual proposals and so the facts of that case are not at all similar to those of the instant matter.
I would affirm the judgment of conviction.

. U.C.A., 1953, 78-3a-19.


. 28 Utah 2d 69, 498 P.2d 355 (1972).